NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 JAHIR JOSUE ROGEL TORRES, Appellant.

                             No. 1 CA-CR 18-0792
                               FILED 12-26-2019


           Appeal from the Superior Court in Maricopa County
                        No. CR2014-151562-001
                The Honorable Michael W. Kemp, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Jesse Finn Turner
Counsel for Appellant
                        STATE v. ROGEL TORRES
                          Decision of the Court



                      MEMORANDUM DECISION

Judge Kent E. Cattani delivered the decision of the Court, in which
Presiding Judge Maria Elena Cruz and Judge James B. Morse Jr. joined.


C A T T A N I, Judge:

¶1             Jahir Josue Rogel Torres appeals his convictions of two counts
of sexual conduct with a minor and the resulting sentences. Torres argues
that letters between him and the victim were not properly authenticated
and were therefore inadmissible. For reasons that follow, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            In November 2013, 22-year-old Torres began staying with the
11-year-old victim and her family. During this time, Torres developed a
“[b]rother-sister relationship” with the victim and a close relationship with
the victim’s parents.

¶3           Later, in 2014, the victim’s mother discovered the victim and
Torres in bed together in their underwear. Suspecting that Torres and the
victim may have had sexual contact, the victim’s mother took her to the
doctor, who called the police.

¶4             Police officers then conducted a forensic interview with the
victim and a confrontation call with Torres and the victim’s father. During
the forensic interview, the victim stated that she had penile-vaginal contact
with Torres twice, and she repeated this information to a forensic nurse the
next day. In the confrontation call, Torres admitted to having sex with the
victim twice.

¶5             During the forensic interview, the victim also told police
officers that she wrote Torres a letter expressing her feelings for him and
that she had letters she exchanged with Torres in her backpack. The victim
then gave the officers the letters.

¶6             After the confrontation call and the forensic interview, Torres
was arrested and indicted on two counts of sexual conduct with a minor.
At trial, the victim recanted and denied having a sexual relationship with
Torres or even corresponding with him. Nevertheless, the jury found
Torres guilty as charged, and the superior court sentenced him to two


                                      2
                         STATE v. ROGEL TORRES
                           Decision of the Court

consecutive terms of life imprisonment without the possibility of release for
35 years. Torres timely appealed, and we have jurisdiction under A.R.S. §
13-4033(A)(1).

                               DISCUSSION

¶7            Torres argues the superior court abused its discretion by
allowing the admission of the handwritten letters between Torres and the
victim, claiming the letters were not adequately authenticated. We will not
disturb a superior court’s ruling on the admissibility of evidence absent a
clear abuse of discretion. State v. Romanosky, 162 Ariz. 217, 224 (1989).

¶8           To properly authenticate an item of evidence, “the proponent
must produce evidence sufficient to support a finding that the item is what
the proponent claims it is.” Ariz. R. Evid. (“Rule”) 901(a). Rule 901(b)
provides examples of how Rule 901(a) can be satisfied, including testimony
from a witness that the evidence is what it is claimed to be and identification
of the evidence based on its distinctive characteristics, considered in
conjunction with circumstances of the case. Rule 901(b)(1), (4). The
superior court “does not determine whether the evidence is authentic, but
only whether evidence exists from which the jury could reasonably
conclude that it is authentic.” State v. Lavers, 168 Ariz. 376, 386 (1991).

¶9             Although the victim recanted at trial and denied having a
romantic relationship with Torres or writing him letters, there was
sufficient other evidence presented at trial to authenticate the letters. A
police detective testified that during the forensic interview the victim said
she had the letters in a backpack in her vehicle and that officers “went out
with her and obtained the letters.” Additionally, the letters contain
professions of love between the victim and Torres, and the victim’s mother
identified the letters as being between Torres and the victim, testifying that
she had seen them in a sock drawer in the victim’s bedroom. In light of this
evidence, the court did not abuse its discretion by allowing the letters to be
presented to the jury. See State v. George, 206 Ariz. 436, 446, ¶ 31 (App. 2003)
(“The location where the letter was found combined with its contents
provided the trial court a reasonable basis for admitting it into evidence.”).
And any discrepancy regarding where the letters were discovered or by
whom goes to the weight of the evidence and not its admissibility. See State
v. Fell, 242 Ariz. 134, 136, ¶ 6 (App. 2017); George, 206 Ariz. at 446, ¶ 31.

¶10           Accordingly, the record supports the superior court’s
determination that a jury could reasonably conclude the letters were
authentic, see Lavers, 168 Ariz. at 386, and the court did not abuse its



                                       3
                       STATE v. ROGEL TORRES
                         Decision of the Court

discretion by overruling Torres’s objection and admitting the letters into
evidence.

                             CONCLUSION

¶11          Torres’s convictions and sentences are affirmed.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                       4